UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
GEORGE MCLAUGHLIN,
Plaintiff, ) Civil Action No.: 3:17-cv-0424
)
me ) Judge Rice
)
NANCY A. BERRYHILL .
; Magistrate Judge N
Acting Commissioner of Social Security, dpisirate suage Newman
Defendant. )
ORDER

This cause coming before the Court on the motion and stipulation of the parties, due
notice having been given, and the Court being fully advised:

The Court grants the parties’ Joint Motion for an Award of Attorney’s Fees Pursuant to
the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, and awards Plaintiff $5,500.00 (five
thousand five hundred dollars) in attorney fees, costs, and expenses. The award of attorney fees,
costs, and expenses will fully satisfy and settle any and all of Plaintiff's claims under 28 U.S.C. §
2412 that may be payable in this case.

Any fees paid belong to Plaintiff and can be offset to satisfy any pre-existing debt that
Plaintiff owes the United States, pursuant to the decision in Astrue v. Ratliff, 560 U.S. 586, 130
S.Ct. 2521 (2010). After the Court enters this award, if counsel for the parties can verify that
Plaintiff owes no pre-existing debt subject to offset, the Defendant agrees to direct that the award

be made payable to Plaintiffs attorney pursuant to an EAJA assignment duly signed by Plaintiff.

Date: 5 -3j<cT Entered:

 
